Alpha Natural Resources, Inc. FOR IMMEDIATE RELEASE Alpha Natural Resources Posts Record Quarterly Earnings · Net income for second quarter of 2008 increases to $74.3 million ($1.04 per diluted share) from $4.7 million ($0.07 per diluted share) in comparable period last year · Coal revenues increase 63 percent on record metallurgical shipments · Per-ton margin increases 130 percent quarter-over-quarter · Record EBITDA of $141.8 million, compared with $53.7 million in second quarter of 2007 · More than 21 million tons of Alpha’s planned metallurgical coal production in 2009 and 2010 remains open for pricing · Alpha enters into agreement to merge with Cleveland-Cliffs ABINGDON, Va., July 29, 2008—Alpha Natural Resources, Inc. (NYSE: ANR), the largest supplier of metallurgical coal in the U.S., established all-time quarterly records for coal revenues, net income and cash flow from operating activities in the quarter ended June 30, 2008 as the company achieved its highest-ever shipments and pricing for metallurgical coal due to continued strong global demand from the steel industry. For the three months ended June 30, 2008, Alpha recorded coal revenues of $631.9 million, compared with $387.2 million in the same period of 2007. Net income for the most recent quarter was $74.3 million ($1.04 per diluted share), compared with net income of $4.7 million ($0.07 per diluted share) in the second quarter of 2007. Results for the most recent quarter included the following items, equal to $39.2 million pretax, or $30.2 million after tax ($0.42 per diluted share): · $14.7 million charge for retiring the company’s 10% senior notes due 2012; · $8.9 million of interest expense from full amortization of debt issuance costs related to the company’s 2.375% convertible senior notes, which became convertible on July 1, 2008; · $9.2 million charge for recognition awards of common stock and other incentives granted under Alpha’s employee appreciation and retention program, of which approximately $8.7 million is in cost of sales; · $6.4 million charge for adjustments to employee incentive plans, of which approximately $1.7 million is in cost of sales. Results for the most recent quarter also included an income tax benefit of $11.2 million ($0.16 per diluted share) from the reversal of a portion of the company’s existing valuation allowance for deferred tax assets. As of June 30, 2008, Alpha had sufficient earnings expectations going forward to conclude that it is more likely than not that most of the deferred tax asset previously reserved through a valuation allowance would be realized. Of the total amount realized ($37.6 million), $11.2 million was recognized as a discrete item in the second quarter with the effect of reducing income tax expense, while the remainder is recognized in the annual effective tax rate for the second through fourth quarters of 2008. MORE One Alpha Place • P.O. Box 2345 • Abingdon,
